                  Case 20-12456-JTD             Doc 62       Filed 10/08/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
RTI Holding Company, LLC, et al.,1                               )   Case No. 20-12456 (JTD)
                                                                 )
                           Debtors.                              )   (Joint Administration Requested)
                                                                 )

                            NOTICE OF APPEARANCE AND REQUEST
                                  FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorney set forth below hereby appears as counsel for

the State of Indiana, by and through the Office of the Attorney General of Indiana, pursuant to

Rule 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).                                 The

undersigned request that all notices given or required to be given in the above-captioned case

(including, but not limited to, all papers filed and served in all adversary proceedings in such case,

and to creditors and equity security holders who file with the Court and request that all notices be

mailed to them) be given to and served on the following:



1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT
Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT
Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address
is 333 East Broadway Ave., Maryville, TN 37804.
               Case 20-12456-JTD          Doc 62      Filed 10/08/20     Page 2 of 3




                                         Amanda K. Quick
                                     Deputy Attorney General
                             Office of the Attorney General of Indiana
                              302 W. Washington St., IGCS-5th Floor
                                      Indianapolis, IN 46204
                             Phone: 317-232-6321 Fax: 317-232-7979

       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

statement of affairs, operating reports, schedules of assets and liabilities, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

hand delivery, telephone, facsimile transmission, or otherwise that (1) affects or seeks to affect in

any way any rights or interest of any creditor or party in interest in this case, with respect to the

(a) debtor, (b) property of the debtor’s estate, or proceeds thereof, in which the debtor may claim

an interest, or (c) property or proceeds thereof in the possession, custody, or control of others that

the debtor may seek to use; or (2) requires or seeks to require any act, delivery of any property,

payment or other conduct by the undersigned.

Dated: October 8, 2020                                 Respectfully submitted,

                                                  By: /s/ Amanda K. Quick
                                                      Amanda K. Quick
                                                      Deputy Attorney General
                                                      Indiana Office of Attorney General
                                                      Indiana Government Center South, 5th Floor
                                                      302 West Washington Street
                                                      Indianapolis, IN 46204-2770
                                                      Telephone: 317-232-6321
                                                      Facsimile: 317-232-7979
                                                      Email: Amanda.Quick@atg.in.gov

                                               ATTORNEY FOR THE STATE OF INDIANA




                                                  2
              Case 20-12456-JTD        Doc 62      Filed 10/08/20   Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding on October 8, 2020.

                                             /s/ Amanda K. Quick
                                            Amanda K. Quick
                                            Deputy Attorney General




                                               3
